— Determination unanimously confirmed, without costs, and petition dismissed. Memorandum: We have recently upheld the authority of the Commissioner of the Department of Environmental Conservation to promulgate rules for the regulation of solid waste management facilities under 6 NYCRR Part 360 (Town of Junius v Flacke, 71 AD2d 423, affd 53 NY2d 616). Pursuant to those regulations the commissioner determined that petitioner had failed to meet the criteria set forth therein and denied its application for a permit to continue its existing operations and for an additional permit to expand its facilities. The major findings on which the commissioner based his determination are amply supported in the record, largely unrebutted, and, in some instances, established through petitioner’s own witnesses. Inasmuch as it is supported by substantial evidence, the determination must be confirmed (300 Gramatan Ave. Assoc. v State Div. of Human Rights, 45 NY2d 176). (Article 78 proceeding transferred by order of Onondaga Supreme Court.) Present — Cardamone, J.P., Doerr, Denman, Moule and Schnepp, JJ.